RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0228-20

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

J.B.,

          Defendant-Appellant,

and

P.W.,

     Defendant.
_________________________

IN THE MATTER OF
S.F., a minor.
_________________________

                   Submitted February 8, 2022 – Decided February 22, 2022

                   Before Judges Fisher and Currier.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Cumberland County,
            Docket No. FN-06-0186-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Catherine Reid, Designated Counsel, on the
            briefs).

            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent (Sookie Bae-Park, Assistant Attorney
            General, of counsel; Nicholas Dolinsky, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, attorney for minor
            (Meredith Alexis Pollock, Deputy Public Defender of
            counsel; and Noel C. Devlin, Assistant Deputy Public
            Defender, of counsel and on the brief).

PER CURIAM

      On June 4, 2019, defendant J.B. gave birth to S.F. (Serena), who was then

admitted to the neonatal intensive care unit because she was born premature and

tested positive for cocaine. While Serena did not immediately suffer from

withdrawal symptoms, she did a few days after her birth and required morphine

to treat the symptoms. Defendant also tested positive for illicit drugs at the time

of Serena's birth and was combative with hospital staff; she was psychiatrically

examined and involuntarily committed.

      The hospital contacted the Division of Child Protection & Permanency

and reported the circumstances. About the time Serena was discharged from the


                                                                             A-0228-20
                                        2
hospital, the Division filed a complaint alleging defendant had abused or

neglected Serena under Title Nine, served defendant with a notice of an

emergency removal of the child, and placed Serena with defendant's mother.

      Defendant did not appear on the return date of the initial order to show

cause. After a hearing, the judge granted the Division custody of the child and

ordered defendant to submit to a substance abuse evaluation, psychological and

psychiatric evaluations, and random urine screens.

      There followed a few case management conferences, none of which

defendant attended. The Division kept the court advised that defendant was not

engaging in services 1 and had not been in contact with the Division; the Division

also advised it was having difficulty locating defendant. The Division, however,

learned the identity of Serena's father, P.W., and filed an amended complaint

naming him as a defendant. At the Division's request, the court converted the

case to a Title Thirty litigation while reserving the Division's right to pursue its

Title Nine claim.

      After a few false starts, the fact-finding hearing was scheduled for January

10, 2020. Defendant appeared and finally filled out the necessary forms for the


1
  The Division advised the court that defendant attended a substance abuse
evaluation but was belligerent and did not complete the process. In fact,
defendant then admitted she would test positive for cocaine.
                                                                              A-0228-20
                                         3
appointment of counsel. The hearing was adjourned so defense counsel could

obtain discovery and become familiar with the matter.

      The COVID-19 pandemic caused delays as the courts moved to virtual

hearings. When defense counsel advised she was having difficulty contacting

defendant for an April 2020 hearing, the court rescheduled the hearing again.

      The fact-finding hearing finally occurred on June 11, 2020, via remote

teleconferencing. The trial court reached out to defendant at her last known

telephone number but she did not answer and ultimately did not appear for the

hearing. The Division elicited testimony from its witnesses and offered into

evidence various documents and other evidential material. Defense counsel

cross-examined the Division's witnesses but called no witnesses on defendant's

behalf. The trial judge found the Division sustained its claim of abuse or neglect

beyond a preponderance of the evidence and entered an appropriate order

memorializing the findings. The litigation was terminated in August 2020.

      Defendant appeals, arguing:

            I. THE FAMILY PART ERRED IN ADMITTING
            UNCERTIFIED HOSPITAL RECORDS INTO
            EVIDENCE, AS WELL AS RELYING UPON THOSE
            UNCERTIFIED RECORDS TO CONCLUDE THAT
            [THE DIVISION] MET ITS BURDEN OF PROOF
            AND PRESENTED COMPETENT, MATERIAL AND
            RELEVANT EVIDENCE THAT [DEFENDANT'S]
            DRUG USE RESULTED IN INJURY TO SERENA.

                                                                            A-0228-20
                                        4
            II. EVEN IF THE HOSPITAL RECORDS HAD BEEN
            PROPERLY ADMITTED, THE EVIDENCE WAS
            INSUFFICIENT TO SUPPORT THE LEGAL
            CONCLUSION THAT SERENA WAS AN ABUSED
            AND NEGLECTED CHILD.

            III. THE FAMILY PART DENIED [DEFENDANT]
            PROCEDURAL DUE PROCESS WHEN IT
            CONCLUDED      THAT   [DEFENDANT]   WAS
            PROVIDED CONSTITUTIONALLY SUFFICIENT
            NOTICE OF THE FACT-FINDING TRIAL BASED
            ON ONE TEXT MESSAGE AND EMAIL, AND
            WHEN IT ASSUMED THIS HOMELESS, INDIGENT
            PARENT COULD MEANINGFULLY PARTICIPATE
            IN A ZOOM TRIAL DURING A PANDEMIC. THESE
            DUE PROCESS CONCERNS WERE MAGNIFIED
            BY THE INEFFECTIVE ASSISTANCE OF
            [DEFENDANT'S] ASSIGNED COUNSEL AND
            REQUIRE REVERSAL AND REMAND FOR A NEW
            TRIAL.

            IV. THE TITLE [NINE] DETERMINATION,
            REACHED AFTER A TRIAL BY ZOOM WHEN THE
            COURT COULD NOT GET IN TOUCH WITH A
            HOMELESS PARENT BY PHONE, SHOULD BE
            REVERSED BASED ON CONSIDERATIONS OF
            FUNDAMENTAL FAIRNESS.

We find insufficient merit in these arguments to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E). In affirming the order under review, we add

only a brief discussion about defendant's Point I arguments about the admission

of evidence and her Point III claim of a due process deprivation.



                                                                          A-0228-20
                                       5
      Defendant argues in Point I that the hospital records offered by the

Division and admitted into evidence were not sufficiently authenticated. We

reject this because defense counsel did not object to the admission of these

records at the hearing. Even if we assume there was something imperfect about

the foundation for the records, defendant deprived the Division of the

opportunity to correct any deficiencies by failing to object at the appropriate

time. We find no abuse of discretion in the trial judge's admission of or reliance

on the hospital records in this circumstance.

      We also find no merit in defendant's due process arguments in Point III.

Because the case involves the Division's intrusion into defendant's parental

rights, she was, of course, entitled to procedural due process. See S.C. v. N.J.

Dep't of Children & Families, 242 N.J. 201, 230-34 (2020); N.J. Div. of Youth

& Family Servs. v. G.M., 198 N.J. 382, 401-02 (2009); N.J. Div. of Youth &

Family Servs. v. A.R.G., 179 N.J. 264, 285-86 (2004). But there is no question

defendant received all the process that was due.

      First, defendant was personally served with a notice of the emergency

removal and of the court proceedings when they were commenced. And she

received notices of all the proceedings that followed. Once defendant was

represented by counsel, her attorney was also given notice or otherwise made


                                                                            A-0228-20
                                        6
aware of when court proceedings would occur. Even then, the Division did its

best to communicate directly with defendant to ensure her attendance at future

proceedings.

      As noted earlier, defendant appeared in court for the adjourned fact-

finding hearing on January 10, 2020; this was when she first applied for the

appointment of counsel. The application was granted and the hearing to occur

that day was adjourned. On the rescheduled date – April 30, 2020 – defendant

did not appear for the video remote hearing and, again, it was adjourned at the

request of defense counsel.

      On June 11, 2020, defendant again failed to appear. Her attorney did

appear and the judge decided the time had come to proceed. At that point, the

case was a year old, as was the child. The record contains evidence of the trial

court's attempts to contact defendant by phone prior to the hearing, and the judge

also heard evidence from a Division witness as to the attempts the Division made

to contact defendant to secure her appearance at the hearing.

      We find no deprivation of due process in these circumstances. Indeed, we

are satisfied it was enough, in these circumstances, that defense counsel was

advised of the proceedings. Notice to defense counsel was notice to defendant.




                                                                            A-0228-20
                                        7
      Defendant also argues that the conducting of a video-conference hearing

rather than an in-person hearing constitutes a due process deprivation. We

disagree. There may be circumstances about a video-conference hearing – for

example, unexpected technical difficulties that infringe the ability to hear or be

heard or to testify or cross-examine – that might call into question the

sufficiency of the process. But no such argument is made here. The argument is

only that the mere scheduling of a video-conference hearing constitutes a due

process deprivation. To be sure, due process is a flexible concept. Doe v. Poritz,

142 N.J. 1, 106 (1995). But there is nothing about a video-conference hearing

that constitutes a per se due process violation. To the contrary, such hearings

may be conducted without any impairment of the parties' ability to present their

evidence or of the court's ability to understand the factual presentations and

assess the credibility of the witnesses. See Pathri v. Kakarlamath, 462 N.J.

Super. 208 (App. Div. 2020).

      Affirmed.




                                                                            A-0228-20
                                        8